 

Exhibit 10.1

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

SEPARATION AGREEMENT AND MUTUAL RELEASE (this “Agreement”) dated September 11,
2018 (the “Effective Date”), by and among (i) SITO Mobile, Ltd., a Delaware
corporation (the “Company”), and (ii) Mark Del Priore (“Executive”). The Company
and Executive are sometimes referred to herein individually as a “Party” and
together as the “Parties.”

 

Recitals

 

A.       Executive and the Company entered into that certain Employment
Agreement dated as of July 24, 2017 (the “Employment Agreement”).

 

B.       Executive has resigned as the Company’s Chief Financial Officer as of
July 23, 2018 (the “Resignation Date”), and the Company has accepted such
resignation.

 

C.       The Parties dispute the basis under the Employment Agreement and
otherwise on which the Executive resigned as an employee and officer of the
Company, and desire to resolve such dispute, upon the terms and subject to the
conditions hereinafter set forth.

 

D.       All references to dollars herein shall be deemed to refer to lawful
currency of the United States of America.

 

E.       Unless otherwise defined, all capitalized terms used herein shall have
the respective meanings ascribed to such terms in Section 23.

 

Accordingly, in consideration of the foregoing, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree as follows:

 

1.             Acknowledgement of Resignation; Termination of Employment
Agreement; No Further Obligations. The Company and Executive acknowledge, agree
and confirm that (i) Executive has resigned as the Company’s Chief Financial
Officer, and from all positions, if any, that Executive holds with the Company
or any of its Affiliates, and (ii) except as specifically provided in the
following sentence, the Employment Agreement is terminated and of no further
force or effect whatsoever, in each case effective as of the Resignation Date.
Notwithstanding the foregoing, the Parties acknowledge and agree that Section 6
of the Employment Agreement, entitled “Restrictive Covenants,” and Section 7.5
of the Employment Agreement, entitled “Indemnification,” shall continue to
remain in full force and effect in accordance with their respective terms, and
Executive shall retain all other rights to indemnification arising under
Company’s Certificate of Incorporation and By-Laws. The Company shall continue
to include coverage for Executive under its directors and officers liability
insurance policy or policies pursuant to the Company’s tail insurance coverage
with respect to his alleged acts or omissions during the period that he served
as an officer of the Company. Neither Party shall have any obligation to the
Other Party either in respect of the period prior to or following the Effective
Date, other than as specifically provided in this Agreement. The Parties
acknowledge and agree that (i) Executive has resigned as the Company’s Chief
Financial Officer voluntarily and as mutually agreed with the Company, (ii) the
resignation by Executive is not the result of any claim or threatened claim by
either Party against the Other Party and (iii) the payments to be made and the
issuance of securities to the Executive and the other promises of the Parties
made herein constitute full and adequate consideration for the agreement of the
Parties reflected herein.

 



 

 

 

2.             Consideration. As full consideration for a release of claims and
the other promises and covenants set forth herein and as payment of all amounts
owed or otherwise payable by the Company to Executive for his service as an
employee of the Company, and in lieu of and in satisfaction in full of payment
of the compensation to which Executive is otherwise entitled, the Company shall,
and hereby agrees to:

 

a.             Continue to pay Executive the base salary $225,000 per annum to
which he was entitled under the Section 4.1 of the Employment Agreement for the
period from July 24, 2018 through July 23, 2019, which amount shall be payable
in accordance with the Company's standard payroll practices (with payments
applicable to the period prior to the Effective Date being paid in the next
regularly-scheduled payroll).

 

b.             Pay Executive an amount equal to $225,000, which amount shall be
paid in a lump sum in calendar year 2019, at the time annual bonuses are paid to
the Company’s other senior executives (or, if no such bonuses are paid by June
30, 2019, then on or before that date).

 

c.             Accelerate the vesting of that restricted certain stock option
(the “Stock Option”) that was granted to Executive pursuant to Section 4.3.2(b)
of the Employment Agreement to purchase an aggregate of 100,000 shares of the
Company’s common stock, par value $0.001 per share (“Common Stock”), at a per
share exercise price equal to $6.01 per share (representing the closing price of
the Common Stock on NASDAQ on the date of grant). The Stock Option shall be
subject to, and may be exercised in accordance with, the Single Touch Systems
Inc. 2010 Stock Plan and that certain Stock Option Agreement in the form
attached hereto as Exhibit A, and may be exercised for a period of three months
from the Effective Date.

 

d.             Accelerate the vesting of that certain restricted stock unit
award in the form attached hereto as Exhibit B (the “RSU Award”) that was
granted to Executive pursuant to Section 4.3.2(a) of the Employment Agreement
with respect to a total of 64,397 shares of the Company’s Common Stock; provided
that the Parties acknowledge and agree that the balance of the RSU Award is
hereby terminated, and shall be of no further force or effect whatsoever, as of
the Effective Date. The RSU Award shall be governed under the Company’s 2017
Equity Incentive Plan in the form attached hereto as Exhibit C and all of the
terms and conditions contained therein, notwithstanding the fact that the grant
was made pursuant to the Company’s 2008 Stock Option Plan.

 

e.             Waive the applicable premium otherwise payable for continuation
of health insurance coverage for Executive, his spouse and eligible dependents
under The Consolidated Omnibus Budget Reconciliation Act for a period equal to
twelve months immediately following the Resignation Date, which premium is an
aggregate amount equal to $25,401.12, of which (i) $23,729.64, or $1,977.47 per
month, is payable in respect of health insurance, and (ii)$1,671.48, or $139.29
per month, is payable in respect of dental insurance.

 

Executive acknowledges and agrees that (i) on August 5, 2018, the Company paid
Executive an amount equal to $12,403.85 comprised of (A) $3,750 in respect of
accrued and unpaid Base Salary through the Resignation Date and (B) $8,653.85 in
respect of all accrued but unused paid time off through the Resignation Date in
accordance with the Company’s policies and applicable law and (ii) on August 20,
2018, the Company reimbursed Executive an aggregate of $3,506.64 in respect of
all unpaid expense reimbursements that are required to be paid to Executive in
accordance with the Company’s policies and Section 4.5 of the Employment
Agreement. The payments, reimbursements, and acceleration of the Stock Option
and the RSU Award as provided above in this Section 2 are collectively referred
to herein as the “Executive Compensation.” The Executive Compensation shall be
subject to reduction to reflect all tax withholdings and other deductions
required by law be withheld, and shall be paid to Executive in accordance with
subparagraphs (a)-(e) of this Section 2. Neither the Company nor any of its
subsidiaries or Affiliates shall be required to make any other payments or
provide any further benefits to Executive in connection with this Agreement, the
Employment Agreement or any other agreement, purported or actual, between the
Company and Executive or to which Executive is a party or purported beneficiary.

 



-2-

 

 

3.             Mutual Non-Disparagement.

 

a.             Executive, on behalf of himself and each of his Affiliates,
heirs, executors, administrators, trustees and assigns (collectively referred to
herein as the “Executive Group”), hereby agrees to forbear from making, causing
to be made, publishing, ratifying or endorsing any and all statements, comments
or communications that could constitute disparagement of the Company or any
member of the Company Group (as defined in Section 6(a)) or that may be
considered to be derogatory or detrimental to the good name or business
reputation of the Company or any member of the Company Group.

 

b.             The Company, on behalf of itself and each member of the Company
Group, hereby agrees to forbear from making, causing to be made, publishing,
ratifying or endorsing any and all statements, comments or communications that
could constitute disparagement of Executive or any or that may be considered to
be derogatory or detrimental to the good name or business reputation of
Executive.

 

c.             Notwithstanding anything herein to the contrary, nothing in this
Agreement shall prevent any Party from (i) initiating or cooperating in any
governmental proceeding, (ii) making truthful statements to the extent necessary
with respect to any litigation or arbitration involving any agreement between
the Parties or from providing truthful testimony pursuant to a legally-issued
subpoena or similar legal compulsion, (iii) reporting possible violations of law
to a governmental agency or entity, or requiring a Party to seek authorization
from, or notification to, the Other Party of such reports, whether pursuant to
Section 21F of the Exchange Act, Rule 21F promulgated thereunder or by the rules
of the Nasdaq Stock Market, or (iv) responding truthfully and publicly to
incorrect, disparaging or derogatory public statements to the extent reasonably
necessary to correct or refute such public statements.

 

4.             No Litigation.

 

a.             Except as provided in Section 5, Executive covenants and agrees
that he shall not, and he shall not permit, encourage or cooperate with any of
his Representatives or Affiliates to, directly or indirectly, alone or in
concert with others, encourage, pursue, or assist any other person to threaten,
initiate or pursue, any lawsuit, claim or proceeding before any court or
governmental, administrative or regulatory body (collectively and individually,
a “Legal Proceeding”) against the Company or any member of the Company Group or
any of their respective Affiliates or Representatives, except for any Legal
Proceeding initiated solely to remedy a breach of or to enforce this Agreement
(including the other rights preserved by this Agreement in Section 1 hereof);
provided that the foregoing shall not prevent Executive or any member of the
Executive Group, or any of their respective Affiliates or Representatives, from
responding to a Legal Requirement in connection with any Legal Proceeding if
such Legal Proceeding has not been initiated by, or on behalf of, or at the
suggestion of, Executive or any member of the Executive Group, or any of their
respective Affiliates or Representatives; and provided, further that, in the
event Executive or any member of the Executive Group, or any of their respective
Affiliates or Representatives or any of his Representatives receives notice or
becomes aware of such Legal Requirement, such Person shall give prompt written
notice of such Legal Requirement to the Company. Further, Executive shall use
its best efforts to prevent each of its Associates that is not an Affiliate of
Executive to observe the prohibitions set forth in this Section 4(a).

 



-3-

 

 

b.             The Company covenants and agrees that it shall not, and it shall
not permit, encourage or cooperate with any of its Representatives or Affiliates
to, directly or indirectly, alone or in concert with others, encourage, pursue,
or assist any other person to threaten, initiate or pursue, any Legal
Proceedings against Executive or any member of the Executive Group, or any of
their respective Affiliates or Representatives, except for any Legal Proceeding
initiated solely to remedy a breach of or to enforce this Agreement (including
the other rights preserved by this Agreement in Section 1 hereof); provided that
the foregoing shall not prevent the Company or any member of the Company Group,
or any of their respective Affiliates or Representatives, from responding to a
Legal Requirement in connection with any Legal Proceeding if such Legal
Proceeding has not been initiated by, or on behalf of, or at the suggestion of,
the Company or any member of the Company Group, or any of their respective
Affiliates or Representatives; and provided, further that in the event the
Company or any member of the Company Group, or any of their respective
Affiliates or Representatives, receives such Legal Requirement, such Person
shall give prompt written notice of such Legal Requirement to Executive.
Further, the Company shall use its best efforts to prevent each of its
Associates that is not an Affiliate of the Company to observe the prohibitions
set forth in this Section 4(b).

 

5.             Permitted Activities. Notwithstanding anything in this Agreement
to the contrary, nothing in this Agreement shall prohibit or restrict Employee
from:

 

a.             Initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the U.S. Equal Employment
Opportunity Commission, or any other self-regulatory organization or any other
state or federal regulatory authority;

 

b.             Making any disclosure of relevant, necessary and truthful
information or documents:

 

a.pursuant to any applicable federal law;

 

b.as otherwise required by law or legal process;

 

c.in connection with any charge, action, investigation or proceeding relating to
this Agreement; or

 

d.to the Company’s legal department.

 

6.             Mutual Releases.

 

a.             Executive, on behalf of himself and each of member of the
Executive Group, generally releases and discharges each of the Company and its
predecessors, successors (by merger or otherwise), subsidiaries, Affiliates and
assigns, together with each and every of their respective present, past and
future officers, directors, Representatives and agents and heirs and executors
of same (collectively referred to herein as the “Company Group”) from any and
all claims, actions, causes of action, demands, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, promises,
controversies, complaints, debts, dues, costs, expenses, damages, judgments,
orders and liabilities, of whatever kind or nature, direct or indirect, in law,
equity or otherwise, whether known or unknown (“Claims”), that Executive ever
had, now has or may in the future have against the Company or any member of the
Company Group arising out of Executive’s prior relationship with the Company or
Executive’s rights or status as an officer of the Company or relating to any
other matter, thing or event occurring up to and including the date of the this
Agreement including, without limitation, any and all Claims for attorneys' fees
and costs with respect to the released Claims; provided that the foregoing is
not intended to and shall not have the effect of (i) terminating or limiting in
any way Executive’s rights to indemnification and advancement of expenses under
the Company's Certificate of Incorporation or Bylaws, or under the Delaware
General Corporation Law; (ii) limiting the ability of Executive to enforce this
Agreement; or (iii) limiting, reducing or eliminating any of the benefits which
Executive is entitled to receive as a shareholder of the Company.

 



-4-

 

 

b.             The Company, on behalf of itself and each member of the Company
Group, generally releases and discharges Executive and each member of the
Executive Group from any and all Claims that the Company or any member of the
Company Group ever had, now has or may in the future have against Executive or
any member of the Executive Group arising out of Executive’s prior relationship
with the Company or Executive’s rights or status as an officer of the Company or
relating to any other matter, thing or event occurring up to and including the
date of the this Agreement including, without limitation, any and all Claims for
attorneys' fees and costs with respect to the released Claims; provided that the
foregoing is not intended to and shall not have the effect of limiting the
ability of the Company to enforce this Agreement.

 

c.             Each Party represents and warrants that it has not heretofore
transferred or assigned, or purported to transfer or assign, to any person,
firm, or corporation any claims, demands, obligations, losses, causes of action,
damages, penalties, costs, expenses, attorneys’ fees, liabilities or indemnities
herein released. Each Party further represents and warrants that neither it nor
any assignee has filed any lawsuit against the Other Party or any of the Other
Party’s respective Affiliates or Representatives.

 

d.             Each Party waives any and all rights (to the extent permitted by
state law, federal law, principles of common law or any other law), which may
have the effect of limiting the releases as set forth in this Section 6. Without
limiting the generality of the foregoing, each Party acknowledges that there is
a risk that the damages and costs that it believes it has suffered or will
suffer may turn out to be other than or greater than those now known, suspected,
or believed to be true. Facts on which each Party has been relying in entering
into this Agreement may later turn out to be other than or different from those
now known, suspected or believed to be true. Each Party acknowledges that in
entering into this Agreement, it has expressed that it agrees to accept the risk
of any such possible unknown damages, claims, facts, demands, actions, and
causes of action. Each Party acknowledges and agrees that the releases and
covenants provided for in this Section 6 are binding, unconditional and final as
of the date hereof.

 

7.             No Announcement; SEC Filing.

 

a.             Except as provided below in this Section 7, no announcement shall
be made, whether public or private, regarding the subject of this Agreement or
the matters referred to herein, except to the extent that disclosure of this
Agreement and such matters is legally required.

 

b.             Except as provided in Section 7(c), no Party or any of its
Affiliates, or any of their respective Representatives, shall issue any press
release, public announcement or other public statement (including, without
limitation, in any filing required or voluntarily made under the Exchange Act)
concerning the subject matter of this Agreement without the prior written
consent of the Other Party.

 

c.             No later than four (4) Business Days following the execution of
this Agreement, the Company shall, if required, based on the advice of its
outside legal counsel, file with the SEC a Current Report on Form 8-K, reporting
its entry into this Agreement (the “Form 8-K”).

 



-5-

 

 

8.             Confidentiality.

 

a.             Each Party acknowledges that certain information concerning the
business and affairs of any Other Party (“Confidential Information”) has been or
may be disclosed to such Other Party and its Representatives by such Party or
its Representatives. For the avoidance of doubt, the term “Confidential
Information” shall include, without limitation, any information relating to the
discussions or negotiations between the Company and its Representatives, on the
one hand, and Executive and his Representatives, on the other hand, and any
other matter concerning the Company or Executive. Each Party agrees that the
Confidential Information shall be kept confidential and that each Party and
their respective Affiliates and Representatives shall not disclose any of the
Confidential Information of any Other Party in any manner whatsoever without the
specific prior written consent of such Other Party unless pursuant to paragraph
(b) below; provided that no Party shall be prohibited from exercising any
legally protected whistleblower rights (including under Rule 21F under the
Exchange Act); and provided, further that the term “Confidential Information”
shall not include information that (i) was in or enters the public domain, or
was or becomes generally available to the public, other than as a result of the
disclosure by such Party or any of its Representatives in violation of the terms
of this Agreement or any other confidentiality agreement, or under any other
contractual, legal, fiduciary or binding obligation of any such Party or any of
its Representatives; or (ii) was independently developed or acquired by such
Party without violating any of the obligations of such Party or any of its
Representatives under this Agreement or any other confidentiality agreement, or
under any other contractual, legal, fiduciary or binding obligation of such
Party or any of its Representatives and without use of any Confidential
Information of any Other Party. Each Party shall undertake reasonable
precautions to safeguard and protect the confidentiality of the Confidential
Information, to accept responsibility for any breach of this Section 8 by any of
its Representatives, including taking all reasonable measures (including Legal
Proceedings) to restrain its Representatives from prohibited or unauthorized
disclosures or uses of Confidential Information.

 

b.             In the event that any Party or any of its Representatives is
required to disclose any Confidential Information by oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demands, court order, operation of law, or similar processes (a
“Legal Requirement”), such Party and its Representatives shall (i) provide any
Other Party prompt written notice of such Legal Requirement so that such Other
Party may seek an appropriate protective order or waive compliance with the
provisions of this Agreement; and (ii) consult with any Other Party as to the
advisability of taking legally available steps to resist or narrow any
disclosure pursuant to such Legal Requirement. If, in the absence of a
protective order or the receipt of a waiver hereunder, such Party is advised by
its legal counsel that it is legally required to disclose such Confidential
Information, such Party may disclose to the person that served the Legal
Requirement that portion (and only that portion) of the Confidential Information
that such counsel has advised it is required to be disclosed; provided that such
Party shall give any Other Party written notice as far in advance of its
disclosure as is reasonably practicable and shall cooperate using commercially
reasonable efforts in assisting such Other Party in connection with seeking to
obtain an order or other reliable assurance that confidential treatment shall be
accorded to such portion of the Confidential Information required to be
disclosed.

 

c.             For the avoidance of doubt, the obligations under this Section 8
shall be in addition to, and not in lieu of, any Parties’ confidentiality
obligations under applicable law.

 



-6-

 

 

9.             No Solicitation. Executive agrees that from the Effective Date
until the first anniversary of the Effective Date, he shall not, directly or
indirectly (i) solicit the employment or engagement of services of any Person
who is or, in the twelve (12) months prior to the Effective Date, was an
employee of or consultant to the Company or any of its Affiliates, (ii) hire any
such Person, (iii) persuade, induce, or attempt to persuade or induce, any such
Person to leave his or her employment with the Company or any of its Affiliates,
or to refrain from providing services to the Company or any of its Affiliates,
or (iv) solicit or induce, or in any manner attempt to solicit or induce, or
cause or authorize any other Person to solicit or induce any Person on his, her,
or its behalf, as applicable, to cease, diminish or not commence doing business
with the Company or any of its Affiliates. Notwithstanding the foregoing,
nothing shall preclude the hiring of any such Person who: (A) responds to a
generalized solicitation through advertisements in newspapers, trade journals,
on the internet, or by any other similar medium, so long as such solicitations
are not directed at employees of the Company or any of its Affiliates; (B) is
referred by search firms, employment agencies, or other similar Persons,
provided that such Persons have not been specifically instructed by Executive or
any of his Affiliates, or any of their respective Representatives, as
applicable, to solicit such employees of the Company or any of its Affiliates;
or (C) initiated a discussion on his or her own volition regarding such
employment with Executive or any of his Affiliates, without any direct or
indirect solicitation by him or her, as applicable, or by his or her Affiliates,
as applicable.

 

10.           Affiliates and Associates. Each Party shall (i) cause its
Affiliates to comply with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such Affiliate and (ii) use its best
efforts to cause its Associates that are not also Affiliates to comply with the
terms of this Agreement. A breach of this Agreement by an Affiliate of any
Party, if such Affiliate is not a Party, shall be deemed to occur if such
Affiliate engages in conduct that would constitute a breach of this Agreement if
such Affiliate was a Party.

 

11.           Representations and Warranties.

 

a.            Executive represents and warrants to the Company that:

 

he has full power and authority to execute, deliver and carry out the terms and
provisions of this Agreement and to consummate the transactions contemplated
hereby; and

 

this Agreement has been duly and validly executed and delivered by Executive,
constitutes a valid and binding obligation and agreement of Executive and is
enforceable against Executive in accordance with its terms;

     

b.            The Company hereby represents and warrants to Executive that:

 

a.             it has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby; and

 

b.             this Agreement has been duly and validly authorized, executed and
delivered by it, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms.

 

12.           No Admission. Neither this Agreement nor any of its provisions
shall be offered or received in evidence against any Party in any action or
proceeding, except an action or proceeding to enforce this Agreement. Nothing
contained in this Agreement shall constitute an admission by any Party, or the
correctness, of any of the allegations by any Other Party, and shall not be
considered as an admission by any Party of liability, wrongdoing or anything
improper.

 

13.           Expenses; Attorneys’ Fees. Each Party shall be responsible for all
of its fees and expenses incurred in connection with the preparation and
negotiation of this Agreement, including but not limited to, legal fees and
expenses, accounting fees and expenses and the fees and expenses of its other
advisors.

 



-7-

 

 

14.           Entire Agreement. This Agreement (together with Exhibit A)
contains the entire agreement of the Parties with respect to the subject matter
hereof, supersedes all prior agreements and understandings, both written and
oral, between the Parties with respect to the subject matter hereof.

 

15.           Assignment; Binding Effect. This Agreement shall not be assignable
by operation of law or otherwise by a Party without the consent of any Other
Party.  Subject to the foregoing sentence, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by and against the permitted
respective heirs, executors, administrators, successors and assigns of each
Party.

 

16.           Severability. If any term or provision of this Agreement shall be
held to be invalid or unenforceable for any reason, then such term or provision
shall be ineffective to the extent of such invalidity or unenforceability
without invalidating the remaining terms or provisions hereof, and such term or
provision shall be deemed modified to the extent necessary to make it
enforceable.

 

17.           Partial Invalidity. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. It is hereby
stipulated and declared to be the intention of the Parties that the Parties
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such which may be hereafter declared invalid, void or
unenforceable. In addition, the Parties agree to use their reasonable best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

18.           Advice of Counsel. Each Party is hereby advised to seek the advice
of counsel. Each Party hereby acknowledges that he, she, or it, as applicable,
is acting of his, her, or its own free will, that he, she, or it, as applicable,
has been afforded a reasonable time to read and review the terms of this
Agreement, and that he, she, or it, as applicable, is voluntarily entering into
this Agreement with full knowledge of its provisions and effects.

 

19.           Amendments. Neither this Agreement nor any term hereof may be
orally changed, waived, discharged, or terminated, except by a written agreement
signed by the Parties hereto.

 

20.           Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any
disputes arising out of or related to this Agreement (whether for breach of
contract, tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
conflict of laws principles that would otherwise require the application of the
laws of any other jurisdiction. The Parties agree that exclusive jurisdiction
and venue for any Legal Proceeding arising out of or related to this Agreement
shall exclusively lie in the Federal and state courts located in the Borough of
Manhattan, in the City and State of New York, and any appellate court from any
such Federal or state courts. Each Party waives any objection it may now or
hereafter have to the laying of venue of any such Legal Proceeding, and
irrevocably submits to personal jurisdiction in any such court in any such Legal
Proceeding and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any court that any such Legal Proceeding brought in any
such court has been brought in any inconvenient forum. Each Party consents to
accept service of process in any such Legal Proceeding by service of a copy
thereof upon its legal counsel, as indicated in Section 22 of this Agreement,
with a copy delivered to it by certified or registered mail, postage prepaid,
return receipt requested, addressed to it at the address set forth in Section
22. Nothing contained herein shall be deemed to affect the right of any Party to
serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 



-8-

 

 

21.           Specific Performance. The Company, on the one hand, and Executive,
on the other hand, acknowledge and agree that irreparable injury to any Other
Party would occur in the event any provision of this Agreement were not
performed in accordance with such provision’s specific terms or were otherwise
breached or threatened to be breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that the Company, on the one hand,
and Executive, on the other hand (the “Moving Party”), shall each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, and any Other Party hereto shall not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This Section
21 shall not be the exclusive remedy for any violation of this Agreement.

 

22.           Notice. All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending if sent by email or facsimile
to the email address or facsimile numbers below, with electronic confirmation of
sending; (c) one (1) day after being sent by a nationally recognized overnight
carrier to the addresses set forth below; or (d) when actually delivered if sent
by any other method that results in delivery, with written confirmation of
receipt, addressed as follows:

 

If to the Company, to:

 

SITO Mobile, Ltd.

100 Town Square Place

Suite 204

Jersey City, NJ 07310

Attention: Thomas J. Pallack

Chief Executive Officer

E-mail: tom.pallack@sitomobile.com

 

with a copy to (which shall not constitute notice):

 

Pepper Hamilton LP

The New York Times Building

620 Eighth Avenue—37th Floor

New York, NY 10018

 

Attention: Andrew Hulsh, Partner

E-mail: hulsha@pepperlaw.com

 



-9-

 

 

If to Executive, to:

 

Mark Del Priore

36 Navesink Ave

Rumson, NJ 07760

E-mail: delpriom@hotmail.com

 

with a copy to (which shall not constitute notice):

 

David N. Mair

Kaiser Saurborn & Mair, P.C.

30 Broad Street, 37th Floor

New York, NY 10004

E-mail: mair@ksmlaw.com

 

23.           Certain Definitions and Interpretations. As used in this
Agreement: (a) “Associate” means (i) any corporation or other organization or
entity of which such Person is an officer or partner or is, directly or
indirectly, the beneficial owner of 10 percent or more of any class of equity
securities, (ii) any trust or other estate in which such person has a
substantial beneficial interest or as to which such person serves as trustee or
in a similar fiduciary capacity and (iii) any relative or spouse of such person,
or any relative of such spouse, who has the same home as such person or who is a
director or officer of the registrant or any of its parents or subsidiaries; (b)
an “Affiliate” of, or a person “Affiliated” with, a specified person, is a
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, Person
specified; provided that, for the avoidance of doubt, a Person shall not be
deemed an Affiliate of a corporation or other organization or entity of which
such Person beneficially owns equity securities if such Person does not in fact
control such corporation or other organization or entity; (c) the term “Exchange
Act” means the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder; (d) the terms “beneficial ownership” and
“person” (and any plurals thereof) have the meanings ascribed to such terms
under the Exchange Act; (e) the term “Business Day” means any day that is not a
Saturday, Sunday or other day on which commercial banks in the State of New York
are authorized or obligated to be closed by applicable law; (f) “Legal Process”
means any oral questions, interrogatories, requests for information or
documents, subpoenas, civil investigative demands, or similar processes issued
by a court or other governmental body of competent jurisdiction; (g) the term
“Other Party” means (i) in the case of the Company, Executive, and (ii) in the
case of Executive, the Company; (h) the term “Person” means any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust, unincorporated organization, or governmental body;
(i) the term “Representatives” means a person’s Affiliates and its and their
respective directors, officers, employees, partners, members, managers,
consultants, legal or other advisors, agents and other representatives; and (j)
the term “SEC” means the U.S. Securities and Exchange Commission. In this
Agreement, unless a clear contrary intention appears, (i) the word “including”
(in its various forms) means “including, without limitation;” (ii) the words
“hereunder,” “hereof,” “hereto” and words of similar import are references in
this Agreement as a whole and not to any particular provision of this Agreement;
(iii) the word “or” is not exclusive; and (iv) references to “Sections” in this
Agreement are references to Sections of this Agreement unless otherwise
indicated.

 

24.           Counterparts; .PDF Signatures. This Agreement may be executed in
multiple counterparts, each of which may be deemed an original and all of which
together shall constitute one and the same instrument. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have
the same effect as physical delivery of the paper document bearing the original
signature.

 



-10-

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

Company:

 

SITO MOBILE, LTD.
 

By:/s/ Thomas J. Pallack

Name: Thomas J. Pallack

Title: Chief Executive Officer

 

Executive:

 

/s/ Mark Del Priore

Mark Del Priore

 

 

-11-

 

 

EXHIBIT A

 

Form of Stock Option Agreement

 

[Intentionally Omitted]

 

A-1

 

 

EXHIBIT B

 

RSU Award Agreement

 

[Intentionally Omitted]

 

B-1

 

 

EXHIBIT C

 

2017 Equity Incentive Plan

 

[Intentionally Omitted]

 



C-1

 